UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4160


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC PAYNE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cr-00315-TDC-1)


Submitted: May 9, 2018                                            Decided: May 22, 2018


Before TRAXLER and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, THE LAW OFFICES OF JENIFER WICKS, Takoma Park, Maryland, for
Appellant. Stephen M. Schenning, Baltimore, Maryland, Acting United States Attorney,
Hollis Raphael Weisman, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Payne appeals his conviction for simple assault, in violation of 18 U.S.C.

§ 113(a)(5) (2012). Payne was convicted in a bench trial before a magistrate judge and

appealed to the district court. 18 U.S.C. §§ 3401(a), 3402 (2012). The district court

affirmed Payne’s conviction and sentence. Payne now appeals to this court, challenging

the sufficiency of the evidence supporting his conviction. Finding no error, we affirm.

       “An appellate review conducted by a district court after a bench trial before a

magistrate judge is not a trial de novo; rather, the district court utilizes the same standards

of review applied by a court of appeals in assessing a district court conviction.” United

States v. Bursey, 416 F.3d 301, 305 (4th Cir. 2005). “And our review of a magistrate

court’s trial record is governed by the same standards as was the district court’s appellate

review.” Id. at 305-06. Thus, “[f]indings of fact made by the trial court are reviewed for

clear error, and issues of law [] are reviewed de novo.” Id. at 306.

       A defendant challenging the sufficiency of the evidence faces a heavy burden.

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997). In determining whether

the evidence is sufficient to support a conviction, we determine “whether there is

substantial evidence in the record, when viewed in the light most favorable to the

government, to support the conviction.” United States v. Palacios, 677 F.3d 234, 248

(4th Cir. 2012) (internal quotation marks omitted). Substantial evidence is “evidence that

a reasonable finder of fact could accept as adequate and sufficient to support a conclusion

of a defendant’s guilt beyond a reasonable doubt.” Id. (internal quotation marks omitted).

Furthermore, “[d]eterminations of credibility are within the sole province of the

                                              2
[factfinder] and are not susceptible to judicial review.” Id. (internal quotation marks

omitted).

       “[F]ederal statutes criminalizing ‘assault’ incorporate the long-established

common law definition of that term.” United States v. Passaro, 577 F.3d 207, 217-18

(4th Cir. 2009). “At common law, assault consisted of either attempted battery or the

deliberate infliction upon another of a reasonable fear of physical injury.” United States

v. Hampton, 628 F.3d 654, 660 (4th Cir. 2010) (internal quotation marks omitted); see

also United States v. Campbell, 259 F.3d 293, 296 & n.3 (4th Cir. 2001) (simple assault

is attempt to put another in fear of imminent serious bodily injury). Because a battery has

come to be defined as a completed assault, an assault is necessarily included in every

battery. Hampton, 628 F.3d at 660. Under common law, the crime of battery is satisfied

by the slightest offensive touching. United States v. Castleman, 134 S. Ct. 1405, 1410

(2014).

       Here, the victim testified that Payne twice struck him in the chest during an

altercation in a restaurant where the victim worked. The witnesses who testified at trial

did not see the altercation and therefore, their testimonies neither supported the victim’s

testimony nor contradicted it.     Based on the victim’s testimony alone, there was

substantial evidence supporting the magistrate judge’s finding of Payne’s guilt.

       We therefore affirm Payne’s conviction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid in the decisional process.

                                                                              AFFIRMED

                                            3